Citation Nr: 1429519	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  06-31 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, to include atypical psychosis, schizophrenia, and depression. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for a cardiovascular disorder, to include congestive heart failure. 

3.  Whether new and material evidence has been received to reopen a claim of service connection for a lung disorder, to include calcified lungs.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and August 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.  In the April 2006 rating decision, the RO declined to reopen the Veteran's claims of entitlement to service connection for atypical psychosis, claimed as schizophrenia, mental disorder with dementia, and congestive heart failure.  In the August 2007 decision, the RO declined to reopen his claim of entitlement to service connection for a lung disorder claimed as calcified lungs.  The Veteran perfected separate appeals of those determinations. 

In March 2007 the Veteran testified at a Decision Review Officer hearing and in February 2009, the Veteran testified at a personal hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of each hearing are of record.

In a December 2012 decision, the Board determined that new and material evidence had not been received to reopen the previously denied claims of entitlement to service connection for a psychiatric disorder, a cardiovascular disorder, and a lung disorder.  The Veteran filed appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court granted the parties' May 2013 Appellee's Amended Motion for Remand (hereinafter Joint Motion), vacating the Board's December 2012 decision, and remanding the matter for action consistent with the Joint Motion.  The case is now returned to the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents therein have been considered by the Board in adjudicating this matter.

The issues of service connection for a psychiatric disorder, a cardiovascular disorder, and a lung disorder, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT


1.  By rating action dated in April 2002, the RO determined that new and material evidence had not been received to reopen the previously denied claims of service connection for a psychiatric disorder, a cardiovascular disorder, and a lung disorder.

2.  Evidence received since the April 2002 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for a psychiatric disorder, a cardiovascular disorder, and a lung disorder, and raises a reasonable possibility of substantiating the underlying claims.


CONCLUSIONS OF LAW


1.  The unappealed April 2002 rating decision that determined new and material evidence had not been received to reopen the previously denied claims of service connection for a psychiatric disorder, a cardiovascular disorder, and a lung disorder is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence having been received; the claim of entitlement to 
service connection for a psychiatric disorder, to include atypical psychosis, schizophrenia, and depression, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2013).

3.  New and material evidence having been received; the claim of entitlement to service connection for a cardiovascular disorder, to include congestive heart failure, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2013).

4.  New and material evidence having been received; the claim of entitlement to service connection for a lung disorder, to include calcified lungs, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159 (2013). 

The Board is reopening the previously denied claims of service connection a psychiatric disorder, a cardiovascular disorder, and a lung disorder.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, the Veteran does not require further assistance to substantiate the claims.

Reopening Service Connection for Psychiatric, Cardiovascular and Lung Disorders

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).
In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as psychoses and cardiovascular-renal disease, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he currently has a psychiatric disorder, to include atypical 
psychosis, schizophrenia, and depression; a cardiovascular disorder, to include congestive heart failure; and a lung disorder, to include calcified lungs, that are manifested as a result of his period of active service.  Service connection for the respective disabilities was previously denied by the Board in November 2000.  This decision of the Board is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2013).

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

Following the November 2000 Board decision, in August 2001, the Veteran requested that his previously denied claims be reopened.  By rating action dated in April 2002, the RO determined that new and material evidence had not been received to reopen the previously denied claims of service connection for a psychiatric disorder, a cardiovascular disorder, and a lung disorder.  The Veteran did not submit a notice of disagreement within one year of the April 202 decision, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  Thus, new and material evidence is required for VA to reopen and review the former disposition of the claim.  See Manio, 1 Vet. App. at 145.

In October 2005, the Veteran again submitted a claim of service connection for psychiatric and cardiovascular disorders, and in March 2007, he submitted a claim of service connection for lung disorder.

In this case, the evidence of record at the time of the April 2002 RO decision included: the Veteran's service treatment records and VA treatment records.  The Veteran's service treatment records had included a September 1967 mental evaluation by a mental hygiene clinic indicating that the Veteran had a chronic, severe, passive aggressive personality disorder manifested by inadequacy to express negative feelings.  It was further indicated that the disorder did not occur in the line of duty and existed prior to service.

Service treatment records also indicated that the Veteran was seen on several occasions for respiratory complaints, diagnosed as a cold, sore throat, upper respiratory infection, and viral pharyngitis.  In April 1968 he was seen at the dispensary for a sore throat and cough which had been present for months.  He complained of a spot on his chest.  A chest plate showed apparent shadows at the upper mediastinum and several calcifications both lungs.  Chest X-rays were interpreted as showing normal heart and lungs.  The May 1969 separation examination clinically evaluated all pertinent systems as normal.  Blood pressure was 115/63, and chest X-rays were negative. 
A September 1972 VA examination report shows that the Veteran had no complaints of a heart, lung, or psychiatric disorder, and no cardiovascular problem was found.  Examinations of the respective systems was within normal limits.  Blood pressure was 110/70, and chest x-rays showed no abnormality. 

VA hospital treatment records dated in August 1994 show that the Veteran was treated for depression.  It was remarked that he was a poor historian.  He reported episodes of depression for many years.  He reported suicidal ideation and auditory hallucinations.  There was no history of treatment.  He apparently had been hospitalized in Puerto Rico years earlier for questionable psychiatric problems.  An examination of the respiratory system showed no abnormality.  While hospitalized he experienced atrial fibrillation.  The discharge diagnoses were atrial tachycardia and an atypical psychosis. 

VA outpatient treatment records dated in January 1995 show that the Veteran had been treated for an anxiety disorder.  It was remarked that he was status post-myocardial infarction.  VA hospital treatment records dated in July 1995 show that he was treated for cardioconversion.  Records dated in October 1995 show treatment for nerves and a diagnosis of atrial fibrillation.

During the August 1997 RO hearing, the Veteran reported that he had been hospitalized at Fort Jackson and in Panama for his psychiatric problems.  He added that he received treatment for his psychiatric disorder at the VA facility in San Juan beginning in 1972, and that he had been treated during service for heart and lung problems.

A VA examination report dated in January 1998 showed diagnoses of arterial hypertension and exogenous obesity.  A January 1999 VA psychiatric examination report reflects that the Veteran had been previously hospitalized in Philadelphia in 1990.  An acquired psychiatric disorder was not diagnosed.  In January 1999, he was seen for depression.

Service connection for psychiatric, cardiovascular, and lung disorders was denied by the Board in November 2000, and the denial was continued by the RO in April 2002.  It was determined that no acquired mental disorder was manifested during active service or for many years thereafter.  The service treatment records had not shown findings of a cardiovascular disorder during service, a cardiovascular disorder was not noted at the 1972 VA examination, and the earliest evidence of a cardiovascular disorder had been in 1994.  It was also determined that while the Veteran had been treated for upper respiratory infections during service, chest X-rays had been normal, and there was no current chronic respiratory disability.

Additional evidence received since April 2002 includes medical records confirming the presence of current disability.  Lay statements from acquaintances of the Veteran, to include his mother, received in September and October 2012 show that it was asserted that prior to going into service, he had been in good psychological and physical shape, and that after service, he had returned nervous and sickly.  Additionally, during his February 2009 hearing, the Veteran testified under oath that he had been experiencing the respective symptoms during his period of active service, and that he had been having a continuity of symptoms ever since.  

The Veteran's claim of service connection for a lung disorder had previously been denied because there was no evidence of a current respiratory disorder.  Evidence of record since April 2002 includes medical records of a current disability.  The Veteran's claims of service connection for psychiatric and cardiovascular disorders were denied because there was a lack of an in-service element.  The additional evidence of record since April 2002, to specifically include the lay statements and testimony, suggests that the Veteran did not have the respective disorders prior to service, and that he had developed the asserted disabilities upon his return from active service in 1969. 

In light of the foregoing, the Board finds that the Veteran's claim of service 
connection for a psychiatric disorder, a cardiovascular disorder, and a lung disorder, must be reopened.  The additional evidence is presumed credible for the limited purpose of reopening the claim.  See Justus, 3 Vet. App. at 512-513.  Given the additional diagnoses of current disability, and the Veteran's lay testimony as to the onset and continuity of symptoms associated with the respective disorders, such evidence constitutes new and material evidence as it was not previously of record when the prior decision was made and, when considered with the old, triggers VA's duty to provide additional development in this regard.  Hence, it raises a reasonable possibility of substantiating the claim.  See Shade.


ORDER

New and material evidence having been received, the claim of service connection for a psychiatric disorder, to include atypical psychosis, schizophrenia, and depression, is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for a cardiovascular disorder, to include congestive heart failure, is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for a lung disorder, to include calcified lungs, is reopened; to this extent only, the appeal is granted.


REMAND

Initially, in correspondence received in April 2014, the Veteran's representative identified additional service and VA treatment records that may help establish the Veteran's claim.  Specifically, the Veteran has asserted hospital treatment at Fort Jackson, South Carolina, in September 1967, and at Fort Davis, in Panama, in 1968 or 1969; outpatient treatment in San Juan, Puerto Rico, in 1972; and hospital treatment in Philadelphia in 1994.  As such, this matter must be remanded so that all service, VA, and private treatment records of the Veteran for his asserted disabilities may be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

With regard to the issues of service connection for a psychiatric, a cardiovascular, and a lung disorder, on the merits, and in light of the Veteran's testimony as to the onset and continuity of symptomatology since service, the Board finds that following receipt of the above treatment medical records, the Veteran should be provided with VA examinations so as to determine any current disability is etiologically related to his period of active service, to include whether any pre-existing psychiatric disorder was aggravated by service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the claims file includes evidence written in Spanish with no accompanying certified English translation (to specifically include lay statements received in September and October 2012).  As this matter is being remanded for the reasons set forth above, the Board finds that all evidence written in Spanish with no accompanying certified English translation be translated into English in order to facilitate review of the record by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his  claimed disabilities.

This shall specifically include:

(a) Hospital treatment records from Fort Jackson, South Carolina, dated in September 1967; 

(b) Hospital treatment records from Fort Davis, Panama, from 1968 or 1969; 

(c) Outpatient treatment records from San Juan, Puerto Rico, dated in 1972; 

(d)  Hospital treatment records from Philadelphia in 1994; and 

(e) Updated VA treatment records that have not yet been associated with the Veteran's claims file.

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact shall clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The agency of original jurisdiction shall ensure that all pertinent evidence in the claims file that is written in Spanish translated to English.  The translated documents must be associated with the paper claims file.

3.  The agency of original jurisdiction shall arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the precise nature and etiology of his asserted psychiatric disorder, to include atypical psychosis, schizophrenia, and depression.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

The examiner shall address the following opinion requests:

(a)  Whether it is at least as likely as not that the Veteran has a diagnosed psychiatric disorder, to include atypical psychosis, schizophrenia, and depression;  

(b)  If a psychiatric disorder is identified, the examiner is requested to provide a medical opinion indicating whether the evidence of record clearly and unmistakably shows that the Veteran had such disorder that existed prior to his entry into active service;  

(c)  If so, does the evidence of record clearly and unmistakably show that (i) the pre-existing psychiatric disorder was not aggravated by active service, or that (ii) any increase in disability was due to the natural progression of such disease?  Please identify any such evidence with specificity.

(d)  If the answer to either part of (b) is no, is it at least as likely as not that any currently diagnosed psychiatric disorder had its onset during the Veteran's period of active service, or was a psychosis manifested to a compensable degree within one year of separation therefrom?

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

In discussing the requested opinions, the examiner must acknowledge the Veteran's lay statements as to the onset and continuity of symptoms.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  A complete rationale for all conclusions and opinions must be provided.

4.  The agency of original jurisdiction shall schedule the Veteran for a VA cardiovascular examination so as to determine the precise nature and severity of his asserted disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

The examiner is requested to opine as to whether it is  least as likely as not that any currently diagnosed cardiovascular disorder, to include congestive heart failure, had its onset during the Veteran's period of active service, or had manifested to a compensable degree within one year of separation therefrom?

The absence of evidence of treatment for a particular cardiovascular disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

In discussing the requested opinions, the examiner must acknowledge the Veteran's lay statements as to the onset and continuity of symptoms.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  A complete rationale for all conclusions and opinions must be provided.

5.  The agency of original jurisdiction shall schedule the Veteran for a VA respiratory examination so as to determine the precise nature and severity of his asserted lung disorder, to include calcified lungs.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

The examiner is requested to opine as to whether it is  least as likely as not that any currently diagnosed lung disorder, to include calcified lung, had its onset during the Veteran's period of active service, or whether the Veteran had manifested bronchiectasis to a compensable degree within one year of separation therefrom?

The absence of evidence of treatment for a particular lung disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

In discussing the requested opinions, the examiner must acknowledge the Veteran's lay statements as to the onset and continuity of symptoms.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  A complete rationale for all conclusions and opinions must be provided.

6.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

7.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, he and his  representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for reply.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013). He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


